
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 139
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Fitzpatrick (for
			 himself, Mr. Deutch,
			 Mr. Westmoreland,
			 Mr. Lance,
			 Mr. Aderholt,
			 Mrs. McCarthy of New York,
			 Mr. Landry,
			 Ms. Linda T. Sánchez of California,
			 Mr. Walsh of Illinois,
			 Mr. Lankford,
			 Mr. Hastings of Florida,
			 Mr. Peters,
			 Mr. Meehan,
			 Mr. Sherman, and
			 Mr. Posey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Condemning President Mahmoud Ahmadinejad
		  and the leaders of the Islamic Republic of Iran for addressing the United
		  Nations on Yom Kippur.
	
	
		Whereas Mahmoud Ahmadinejad has specifically threatened
			 both the United States and Israel publicly and politically on a continual
			 basis;
		Whereas Ahmadinejad and the Government of the Islamic
			 Republic of Iran have directly threatened several friends and allies of the
			 United States, whom are all members of the United Nations General
			 Assembly;
		Whereas Ahmadinejad recently stated, The very
			 existence of the Zionist regime is an insult to humankind and an affront to all
			 world nations” and has consistently referred to Zionists in both the United
			 States and Israel as “the true manifestation of Satan;
		Whereas Ahmadinejad has often called for the destruction
			 of Israel, demanding for it to be wiped off the map;
		Whereas Ahmadinejad has consistently denied the evidence
			 of the Holocaust, an event that took the lives of more than 6,000,000 Jewish
			 people;
		Whereas under Article 2, paragraph 4 of the United Nations
			 Charter, all members of the United Nations shall refrain in their international
			 relations from the threat or use of force against the territorial integrity or
			 political independence of any state, but Ahmadinejad has specifically failed to
			 do so;
		Whereas Ahmadinejad and his regime pose a clear threat to
			 national security interests in the United States, as demonstrated by Tehran’s
			 nuclear program and their enduring assistance to terrorist groups in the Middle
			 East and the Western Hemisphere including Hamas, Hezbollah, and other
			 extremists that seek to undermine regional stability and threaten the good
			 order of the United Nations;
		Whereas the Government of Iran has been subject to
			 numerous United Nations Security Council and International Atomic Energy Agency
			 resolutions;
		Whereas Ahmadinejad has publicly denounced and spoken out
			 against the terms of the resolutions pertaining to the proliferation of weapons
			 of mass destruction, in clear violation of the Treaty on the Non-Proliferation
			 of Nuclear Weapons;
		Whereas current United States sanctions have not yet
			 stopped the Government of Iran from moving forward with its illicit nuclear
			 program;
		Whereas Ahmadinejad is scheduled to address the United
			 Nations General Assembly on September 26, 2012, on the Jewish High Holiday of
			 Yom Kippur;
		Whereas Yom Kippur, the Day of Atonement is
			 regarded as the most sacred holiday in the Jewish faith;
		Whereas it would not only be offensive, but insensitive
			 for the United Nations to allow Mahmoud Ahmadinejad to address the General
			 Assembly at all, let alone on the holiest of all Jewish holidays, Yom Kippur,
			 after making such vicious statements towards world Jewry and the State of
			 Israel;
		Whereas the United States must urge the United Nations to
			 prevent this speech from taking place;
		Whereas Jewish people all over the world should be able to
			 observe their holy day in peace;
		Whereas an outspoken, anti-semitic Iranian leader should
			 not be given the opportunity to criticize a Jewish person’s right to freely
			 practice religion or denounce Israel’s right to exist on the largest
			 international stage; and
		Whereas Ahmadinejad and the leaders of the Islamic
			 Republic of Iran have shown that they are not willing to work with the
			 international community or respect the order of the United Nations: Now,
			 therefore, be it
		
	
		That Congress condemns President Mahmoud
			 Ahmadinejad and the leaders of the Islamic Republic of Iran for addressing the
			 United Nations on Yom Kippur.
		
